DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

This action is responsive to the claims filed 06/07/2019.
Claims 1-20 have been examined.

Priority
Applicant’s claim for the benefit of prior-filed application 13/080803 under 35 U.S.C. 120 is acknowledged and granted.

Information Disclosure Statement 
The information disclosure statements filed 06/07/2019 and 09/11/2019 have been received, considered as indicated, and placed on record in the file.

Abstract
The abstract of the disclosure is objected for the use of legal phraseology. The Abstract of the Disclosure is a brief narrative of the disclosure as a whole in a single paragraph of 150 words or less commencing on a separate sheet following the claims.  In an international application which has entered the national stage (37 CFR 1.491(b)), the applicant need not submit an abstract commencing on a separate sheet if an abstract was published with the international application under PCT Article 21.  The abstract that appears on the cover page of the 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969). 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-20 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of U.S Patent No. US 8489492 B2.  Although the conflicting claims are not identical, they are not patentably distinct from each other.
Claims 1-20 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of U.S Patent No. US 9311321 B2.  Although the conflicting claims are not identical, they are not patentably distinct from each other.
Claims 1-20 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of U.S Patent No. US 8972497 B2.  Although the conflicting claims are not identical, they are not patentably distinct from each other.
Claims 1-20 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-23 of U.S Patent No. US 8983866 B2.  Although the conflicting claims are not identical, they are not patentably distinct from each other.
Claims 1-20 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-23 of 
Claims 1-20 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-21 of U.S Patent No. US 10360626 B2.  Although the conflicting claims are not identical, they are not patentably distinct from each other


Claim Interpretation - “Associated”, “Associating”, “Association”, “Relating”, “Relationship”, or “Related”
The applicant has used to phrase “Associated”, “Associating”, “Association”, “Relating”, “Relationship”, or “Related” throughout the claims. Claim limitations that employ these phrases between claim elements are given their broadest reasonable interpretation of “any association or relationship between said claimed elements”. 

Allowable Subject Matter
Claims would be allowable if the Double Patenting rejection, set forth in this Office action is overcome.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Indeck (US Patent No. 8069102) – teaches data reductions operations include data processing operations to compute a latest stock price, a minimum stock price, and a maximum stock price.
Paugstat (US Patent No. 4232375) – teaches system and apparatus for compressing a binary data message generated by a digital input device is disclosed wherein a data message generated in a data terminal device as part of a merchandise transaction is examined on the basis of information content with all data relating to redundant information previously generated or known being deleted together with encoding of preselected portions of the non-redundant data results in the compression of the data to a minimum amount without losing the informational content of the original data thereby allowing the compressed data to be stored in a relatively small storage unit located in the data terminal device. A compressed data record is generated including an encoded start of record character which may signify, in addition to the start of the compressed data record, the type of merchandise transaction being processed. Other non-redundant data which can be determined by knowing the corresponding data of a previous data message are also deleted with only that data required in order to reconstruct the original data generated being retained in the storage unit.
Sutton (US Patent No. 7496604) – teaches method for reducing duplication of files in an electronic messaging system, the method comprising: receiving an electronic message addressed to a user, the electronic message including a .

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gregory Pollock whose telephone number is 571 270-1465.  The examiner can normally be reached on 7:30 AM - 4 PM, Mon-Fri Eastern Time.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on 571 270-3602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Gregory A Pollock/Primary Examiner, Art Unit 3695                                                                                                                                                                                                        
02/24/2021